Citation Nr: 1523976	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-29 041	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability. 

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a left knee disability

5.  Entitlement to service connection for a back disability, to include as secondary to a left knee disability.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for a stomach disability, to include intestinal pseudo obstruction and cecostomy, to include as secondary to a left knee disability.
REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1976 to April 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from April 2010 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newington, Connecticut and New York, New York.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2014.  A transcript of that proceeding is of record.

The issues of entitlement to service connection for back, skin, and stomach disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for left knee, back, and skin disabilities were last denied in an April 2007 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final April 2007 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for left knee, back, and skin disabilities.

3.  The Veteran's pre-existing left knee disability was aggravated by service.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision that denied service connection for left knee, back, and skin disabilities is final.  38 U.S.C.A. § 7105 (c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final April 2007 rating decision is new and material; the criteria to reopen the claims for service connection for left knee, back, and skin disabilities have been met.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  The criteria for service connection for left knee osteoarthritis status post total knee replacement are met.  38 U.S.C.A. § § 1111, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In June 2006, the Veteran filed a petition to reopen his claims for service connection for left knee and skin disabilities and filed a claim for service connection for a back disability.  The petition was denied in an April 2007 rating decision, which found that new and material evidence had not been received.  The Veteran's back claim was denied on the basis that his back disability was not related to service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claims was not received within the appeal period.  As such, the April 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In December 2009, the Veteran filed a petition to reopen his previously denied claims for back, left knee, and skin disabilities.  The petition was denied in an April 2010 rating decision, which found new and material evidence had not been received.  The Veteran timely appealed.  

Although the AOJ did not reopen the previously denied claims, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final April 2007 rating decision includes VA treatment records, a July 2013 examination report, lay statements from the Veteran and his father, and the November 2014 hearing transcript.  All the evidence is new, in that it was not previously of record at the time of the April 2007 rating decision.  Furthermore, the evidence is material because it addresses in-service and post-service symptoms and the VA examination reports and opinions address the relationship between the Veteran's current back and knee disabilities and service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for left knee, back, and skin disabilities are reopened

Service Connection for a Left Knee Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

If a Veteran seeks service connection for a preexisting disorder noted upon entry into service, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating that the Veteran bears the burden of establishing that there was an increase in the disability during service).  If the Veteran meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  To rebut that presumption, the Secretary must show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235, n. 6; 38 U.S.C. § 1153 (West 2014).

The Veteran contends that his current left knee disability is due to in-service aggravation of a pre-existing meniscus disability.  The Veteran's July 1976 report of medical examination at entrance indicates that he had a previous left knee meniscus surgery.  Thus, the presumption of soundness does not attach.  

Accordingly, section 1153 applies and the burden falls on the Veteran to establish that his pre-existing left knee condition was aggravated by service.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Service treatment records (STR) indicate that the Veteran sought treatment for left knee pain on multiple occasions.  Moreover, the Veteran was ultimately medically discharged from service due to his ongoing left knee symptoms.  Thus, the Board finds that the Veteran has met his burden of establishing in-service aggravation.

If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  The law further provides that the burden to show no aggravation of a preexisting disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Specifically, the finding that there was no-aggravation must be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

In Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) the Federal Circuit noted that "the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  However, this burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.  Otherwise, the burden of proof is improperly placed upon the Veteran instead of VA.  Id. 

In the present case, the Board finds there is no clear and unmistakable evidence that the increase in the Veteran's left knee disability is due to the natural progress of the disability.  While the July 2013 VA examiner opined that the Veteran's pre-existing left knee condition was not aggravated by service, the Board finds that examination report is inadequate because it was based upon the inaccurate factual premise that the Veteran's symptomology improved after discharge.  To the contrary, the Veteran has competently and credibly reported that his left knee symptoms did not resolve after his discharge but continued to present.  As the July 2013 VA examination report is inadequate, it is afforded little, if any, probative value.  Thus, the Veteran's credible lay evidence is sufficient to outweigh the VA examiner's opinion.

In light of the above, the evidence of record does not contain clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Therefore, the Board finds that the evidence does not meet the onerous standard under 38 U.S.C.A. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2014) for rejecting a claim based upon aggravation of a pre-existing disability.  Therefore, the Board finds that service connection for left knee osteoarthritis is warranted based upon aggravation of a pre-existing disability.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for left knee disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a skin disability is reopened.

Entitlement to service connection on the basis of aggravation for osteoarthritis of the left knee is granted.


REMAND

Having reopened the Veteran's claims, the Board finds that further development is needed prior to adjudicating the claims on the merits.

Initially, the Board notes that the June 19, 2006 petition to reopen that is referenced in the April 2007 rating decision is not of record.  Accordingly, the Board finds there are outstanding records that were not uploaded into the Veteran's electronic claims file.  On remand, all outstanding records not associated with the Veteran's electronic claims file, including the June 19, 2006 petition to reopen, must be associated with the Veteran's claim file.  

The Veteran was provided a VA examination in July 2013 to address the nature and etiology of his back disability.  However, the Board finds that examination report is inadequate for adjudicating the claim.  With regard to the Veteran's back disability, the examiner reasoned that it was less likely than not related to service because while the Veteran had a mild back strain in-service, his present symptoms were due to degenerative changes, and his in-service muscle injury had no long-term disabilities or impairments.  The examiner's rationale was conclusory and did not sufficiently inform the Board of the relationship, if any, there may be between muscle injuries and subsequent degenerative changes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).

The Board notes that the Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed skin disability.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

VA treatment records indicate that the Veteran has been assessed with psoriasis and eczema.  The Veteran's service treatment records indicate that he was treated for tinea pedis and an unidentified fungal infection.  Moreover, the Veteran and his father report that the Veteran has experienced ongoing skin problems since service.  Accordingly, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran skin symptomatology.  

With regard to the Veteran's stomach disability, the Veteran has claimed service connection as secondary to his left knee disability.  As the above decision grants entitlement to service-connection for a left knee disability, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed stomach disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Undertake the appropriate procedures to ensure that all documents from the Veteran's paper claims file, including the June 2006 petition to reopen, have been scanned into the electronic record.  The AOJ must detail all efforts to locate and scan the referenced document.  If the AOJ cannot locate the petition, a formal finding of unavailability should be made.  
 
2.  Obtain all VA treatment records for the Veteran from July 2013 to the present and associate them with the claims file.  

3.  Thereafter, obtain an addendum opinion from the January 2013 VA examiner, or if unavailable another appropriate examiner.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with rendering the addendum opinion.  The examiner should address the following:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability began in service, was caused by service, or is otherwise related to service, to include the multiple documented in-service complaints related to back pain.

In so opining, the examiner should explain the relationship, if any, between muscle injuries and subsequent degenerative changes.  

b.  If the above opinion is negative, then the examiner is asked to also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disability is caused or aggravated by the Veteran's service-connected left knee disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent increase beyond the natural progression of a disability.

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any skin disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence pertaining to in-service and post-service symptoms, the examiner should:

a.  Identify any diagnosable skin disability. 

b.  For any diagnosed skin disability, the examiner should opine whether it is at least as likely as not (50 percent probability or more) that any disability began in service, was caused by service, or is otherwise related to service, to include the Veteran's in-service fungal infections.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.
5.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of any stomach disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  Based on a physical examination of the Veteran, review of the claims file, and with consideration of the lay evidence the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's stomach disability is caused or aggravated by the Veteran's service-connected left knee disability or any treatment for the Veteran's left knee disability, to include his left knee total knee replacement or pain medication.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

6.  Thereafter, conduct any development necessary and then readjudicate the issues on appeal.  If any benefit is denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to response.  Thereafter, return the matter to the Board if warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


